Mr. Justice Scott delivered the opinion of the Court. We deem it unnecessary to go into a disquisition upon the general question of the computation of time which for centuries has vexed the Courts when they have attempted to lay down a general rule applicable to all cases ; because, from our uniform course of legislation in favoring appeals from justices of the peace, we feel fully warranted in excluding the day of the rendition of the judgment in the computation of the thirty days within which an appeal may be taken. We, therefore, hold that, in the case before us, it was taken within the time allowed by law. The other objections were clearly within the provisions of the 182, 183 and 187th secs. ch. 95, Digest, and until the Court below had first ascertained, in the manner pointed out by law, whether or not the appeal could have been perfected under these previsions, it should not have been dismissed. Let the judgment be reversed and the cause be remanded.